Lore, C. J.:
On eof the exceptions in this case is that the cause of action set out by the Justice of the Peace does not show that it was within the jurisdiction of the Justice, the only statement being “ action of assumpsit on covenant.” While in the case of Colesberry vs. Stoopes, 1 Harr., 448, the Court held that covenant would lie before a Justice of the Peace in some cases, yet in that case a distinct cause of action was set out, showing that it was within the jurisdiction of the Justice of the Peace. In the case now before the Court, however, there is nothing but the word covenant, and we think it is not a sufficient statement to show that it was within the jurisdiction of the Justice. Covenant is a general *159term, and the record must set out specifically what the cause of action is, so as to bring it within the jurisdiction of a Justice of the Peace, as was done in the case cited above from 1 Harrington.
For that reason let the judgment below be reversed.